  Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 1 of 15 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 ANADARKO PETROLEUM                                  )   CLASS ACTION
 CORPORATION, R. A. WALKER,                          )
 ANTHONY R. CHASE, DAVID E.                          )
 CONSTABLE, H. PAULETT EBERHART,                     )
 CLAIRE S. FARLEY, PETER J. FLUOR,                   )
 JOSEPH W. GORDER, JOHN R. GORDON,                   )
 SEAN GOURLEY, MICHAEL K. GRIMM,                     )
 MARK C. MCKINLEY, ERIC D. MULLINS,                  )
 and ALEXANDRA PRUNER,                               )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on May 9, 2019 (the

“Proposed Transaction”), pursuant to which Anadarko Petroleum Corporation (“Anadarko” or the

“Company”) will be acquired by Occidental Petroleum Corporation (“Parent”) and Baseball

Merger Sub 1, Inc. (“Merger Sub,” and collectively with Parent, “Occidental”).

       2.      On May 9, 2019, Anadarko’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Occidental. Pursuant to the terms of the Merger Agreement, Anadarko’s

stockholders will receive $59.00 in cash and 0.2934 of a share of Parent common stock for each
  Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 2 of 15 PageID #: 2



share of Anadarko common stock they own.

       3.      On July 11, 2019, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for August

8, 2019.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Anadarko common stock.




                                                  2
  Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 3 of 15 PageID #: 3



       9.      Defendant Anadarko is a Delaware corporation and maintains its principal

executive offices at 1201 Lake Robbins Drive, The Woodlands, Texas 77380. Anadarko’s

common stock is traded on the New York Stock Exchange under the ticker symbol “APC.”

       10.     Defendant R. A. Walker is Chief Executive Officer and Chairman of the Board of

the Company.

       11.     Defendant Anthony R. Chase is a director of the Company.

       12.     Defendant David E. Constable is a director of the Company.

       13.     Defendant H. Paulett Eberhart is a director of the Company.

       14.     Defendant Claire S. Farley is a director of the Company.

       15.     Defendant Peter J. Fluor is a director of the Company.

       16.     Defendant Joseph W. Gorder is a director of the Company.

       17.     Defendant John R. Gordon is a director of the Company.

       18.     Defendant Sean Gourley is a director of the Company.

       19.     Defendant Michael K. Grimm is a director of the Company.

       20.     Defendant Mark C. McKinley is a director of the Company.

       21.     Defendant Eric D. Mullins is a director of the Company.

       22.     Defendant Alexandra Pruner is a director of the Company.

       23.     The defendants identified in paragraphs 10 through 22 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       24.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Anadarko (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.




                                                  3
  Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 4 of 15 PageID #: 4



        25.     This action is properly maintainable as a class action.

        26.     The Class is so numerous that joinder of all members is impracticable. As of May

2, 2019, there were approximately 502,052,625 shares of Anadarko common stock outstanding,

held by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        27.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        28.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        29.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        30.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        31.     Anadarko explores for, acquires, and develops oil and natural gas resources vital to




                                                  4
  Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 5 of 15 PageID #: 5



the world’s health and welfare.

       32.       As of year-end 2018, the Company had 1.47 billion barrels-equivalent of proved

reserves, making it one of the world’s largest independent exploration and production companies.

       33.       On May 9, 2019, Anadarko’s Board caused the Company to enter into the Merger

Agreement with Occidental.

       34.       Pursuant to the terms of the Merger Agreement, Anadarko’s stockholders will

receive $59.00 in cash and 0.2934 of a share of Parent common stock for each share of Anadarko

common stock they own.

       35.       According to the press release announcing the Proposed Transaction:

       Anadarko Petroleum Corporation (NYSE: APC) today announced that it has
       entered into a definitive merger agreement with Occidental Petroleum Corporation
       under which Occidental will acquire all of the outstanding shares of Anadarko for
       consideration consisting of $59.00 in cash and 0.2934 of a share of Occidental
       common stock per share of Anadarko common stock. . . .

       The transaction is expected to close in the second half of 2019, subject to approval
       by Anadarko shareholders, regulatory approvals and other customary closing
       conditions. Occidental has obtained committed financing for the entire cash portion
       of the aggregate transaction, and completion of the transaction will not require or
       be conditioned upon the receipt of any vote or other approval by Occidental’s
       stockholders.

       Goldman Sachs & Co. LLC, Evercore, and Jefferies LLC are acting as financial
       advisors to Anadarko. Wachtell, Lipton, Rosen & Katz is acting as legal advisor to
       Anadarko.

       36.       The Merger Agreement contains a “no solicitation” provision that prohibits the

Individual Defendants from soliciting alternative proposals and severely constrains their ability to

communicate and negotiate with potential buyers who wish to submit or have submitted

unsolicited alternative proposals. Sections 7.8(a) and (b) of the Merger Agreement provide, in

relevant part:




                                                 5
Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 6 of 15 PageID #: 6



   The Company and its Subsidiaries will not, and the Company will direct and use its
   reasonable best efforts to cause its and its Subsidiaries’ respective officers,
   directors, employees, investment bankers, consultants, attorneys, accountants,
   agents and other representatives not to, directly or indirectly, take any action to
   solicit, initiate, or knowingly encourage or facilitate the making of any Acquisition
   Proposal (including without limitation by amending, or granting any waiver under,
   Article NINTH of the Company Charter or Section 203 of the DGCL) or any
   inquiry with respect thereto or engage in discussions or negotiations with any
   Person with respect thereto (except to notify such Person of the existence of the
   provisions of this Section 7.8), or disclose any nonpublic information or afford
   access to properties, books or records to any Person that has made, or to the
   Company’s knowledge is considering making, any Acquisition Proposal, or
   approve or recommend, or propose to approve or recommend, or execute or enter
   into any letter of intent, agreement in principle, merger agreement, option
   agreement, acquisition agreement or other similar agreement relating to an
   Acquisition Proposal, or propose publicly or agree to do any of the foregoing
   relating to an Acquisition Proposal. . . .

   The Company (x) shall, and shall cause its Subsidiaries to, immediately cease and
   cause to be terminated and shall use reasonable best efforts to cause its and their
   officers, directors, employees, investment bankers, consultants, attorneys,
   accountants, agents and other representatives to, immediately cease and cause to be
   terminated, all discussions and negotiations, if any, that have taken place prior to
   the date hereof with any Persons with respect to any Acquisition Proposal or the
   possibility thereof, (y) shall promptly request each Person, if any, that has executed
   a confidentiality agreement within the nine (9) months prior to the date hereof in
   connection with its consideration of any Acquisition Proposal to return or destroy
   all confidential information heretofore furnished to such Person by or on behalf of
   it or any of its Subsidiaries and (z) immediately terminate all physical and electronic
   data room access for such Person and their representatives to diligence or other
   information regarding the Company or any of its Subsidiaries. The Company shall
   not modify, amend or terminate, or waive, release or assign, any provisions of any
   confidentiality or standstill agreement (or any similar agreement) to which the
   Company or any of its Subsidiaries is a party relating to any such Acquisition
   Proposal and shall enforce the provisions of any such agreement; provided that the
   Company shall be permitted on a confidential basis, upon written request by a
   relevant party thereto or without prior notice to Parent disclosing the party and the
   circumstances, release or waive any standstill obligations solely to the extent
   necessary to permit the party referred therein to submit an Acquisition Proposal to
   the Board of Directors of the Company on a confidential basis. The Company shall
   provide written notice to Parent of waiver or release of any standstill by the
   Company, including disclosure of the identities of the parties thereto and
   circumstances relating thereto.




                                             6
  Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 7 of 15 PageID #: 7



        37.    Additionally, the Company must promptly advise Occidental of any proposals or

inquiries received from other parties. Section 7.8(b) of the Merger Agreement states, in relevant

part:

        In the event that on or after the date of this Agreement the Company receives an
        Acquisition Proposal, or any request for nonpublic information relating to the
        Company or any Subsidiary of the Company or for access to the properties, books
        or records of the Company or any Subsidiary of the Company by any Person that
        has made, or to the Company’s knowledge may be considering making, an
        Acquisition Proposal, the Company will (A) promptly (and in no event later than
        twenty-four (24) hours after receipt thereof) notify (which notice shall be provided
        orally and in writing and shall identify the Person making such Acquisition
        Proposal or request and set forth the material terms thereof) Parent thereof, (B) keep
        Parent reasonably and promptly informed of the status and material terms of
        (including with respect to changes to the status or material terms of) any such
        Acquisition Proposal or request and (C) as promptly as practicable (but in no event
        later than twenty-four (24) hours after receipt) provide to Parent unredacted copies
        of all material correspondence and written materials (whether or not electronic) sent
        or provided to the Company or any of its Subsidiaries that describes any terms or
        conditions thereof, including any proposed transaction agreements (along with all
        schedules and exhibits thereto and any financing commitments related thereto), as
        well as written summaries of any material oral communications relating to the terms
        and conditions thereof.

        38.    Moreover, the Merger Agreement contains a highly restrictive “fiduciary out”

provision permitting the Board to change its recommendation of the Proposed Transaction under

extremely limited circumstances, and grants Occidental a “matching right” with respect to any

“Superior Proposal” made to the Company. Section 5.2(b) of the Merger Agreement provides:

        (i) The Board of Directors of the Company shall be permitted, in response to a
        Superior Proposal received after the date of this Agreement and not resulting from
        a breach of this Section 5.2 or Section 7.8, to not make the Company
        Recommendation, or to withdraw or modify in a manner adverse to Parent the
        Company Recommendation, or to cause the Company to terminate this Agreement
        pursuant to Section 9.1(f), in each case, only if and to the extent that all of the
        following conditions are met: (A) the Company Stockholder Approval has not been
        obtained; (B) the Board of Directors of the Company determines in good faith, after
        consulting with outside legal counsel, that making the Company Recommendation
        or failing to take such action would be reasonably likely to be inconsistent with the
        directors’ exercise of their fiduciary duties under applicable law; (C) before taking
        any such action, the Company promptly gives Parent written notice advising Parent



                                                  7
  Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 8 of 15 PageID #: 8



       of the decision of the Board of Directors of the Company to take such action (a
       “Superior Proposal Notice”), including the reasons therefor and specifying the
       material terms and conditions of the applicable Acquisition Proposal and the
       identity of the Person making such Acquisition Proposal (and the Company will
       also promptly give Parent such a notice with respect to any subsequent change in
       such proposal) and the Company has given Parent at least four (4) Business Days
       (as modified, extended or continued by this Section 5.2(b)(i), the “Superior
       Proposal Match Period”) after delivery of such notice to propose revisions to the
       terms of this Agreement (or to make another proposal) in response to such
       Acquisition Proposal and during such period has made its representatives
       reasonably available to negotiate with Parent (to the extent Parent wishes to
       negotiate) with respect to such proposed revisions or other proposal, if any (it being
       understood and agreed that any amendment or modification (other than immaterial
       amendments or modifications) of such Acquisition Proposal shall require a new
       notice period with a new Superior Proposal Match Period of three (3) Business
       Days); and (D) the Board of Directors of the Company determines in good faith
       that such Acquisition Proposal constitutes a Superior Proposal (as defined in
       Section 7.8(b)) at the end of such Superior Proposal Match Period after consultation
       with, and taking into account the advice of, a financial advisor of nationally
       recognized reputation and outside legal counsel, as well as any revisions to the
       terms of the Merger or this Agreement proposed by Parent after being notified
       pursuant to this Section 5.2(b)(i).

       39.     The Merger Agreement also provides for a “termination fee” of $1 billion payable

by the Company to Occidental if the Individual Defendants cause the Company to terminate the

Merger Agreement.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       40.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       41.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       42.     First, the Proxy Statement omits material information regarding the Company’s and

Occidental’s financial projections.

       43.     With respect to the Company’s financial projections, the Proxy Statement fails to

disclose, for each set of projections: (i) all line items used to calculate consolidated EBITDAX;



                                                 8
  Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 9 of 15 PageID #: 9



(ii) all line items used to calculate unlevered free cash flow; and (iii) a reconciliation of all non-

GAAP to GAAP metrics.

       44.     With respect to Occidental’s financial projections, the Proxy Statement fails to

disclose, for each set of projections: (i) all line items used to calculate consolidated EBITDAX;

and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       45.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       46.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisors in connection with the Proposed Transaction,

Evercore Group L.L.C. (“Evercore”) and Goldman Sachs & Co. LLC (“Goldman”).

       47.     With respect to Evercore’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the ranges of

terminal values for Anadarko; (iii) Evercore’s basis for applying an assumed perpetuity growth

rate range of 1.5% to 2.5% and terminal year enterprise value to last-twelve-month (“LTM”)

EBITDAX multiples ranging from 5.5x to 6.5x to estimated 2025 EBITDAX; (iv) the individual

inputs and assumptions underlying the discount rates ranging from 9.0% to 10.0%; (v) Anadarko’s

net debt; and (vi) the fully diluted outstanding shares of Anadarko common stock.

       48.     With respect to Evercore’s Premia Paid Analysis, the Proxy Statement fails to

disclose: (i) the transactions observed by Evercore in the analysis; and (ii) the premiums paid in

the transactions.




                                                  9
 Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 10 of 15 PageID #: 10



       49.     With respect to Evercore’s Analysts’ Price Targets analysis, the Proxy Statement

fails to disclose: (i) the price targets observed by Evercore in the analysis; and (ii) the sources

thereof.

       50.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the

individual inputs and assumptions underlying the discount rates used by Goldman in the analysis;

(iii) the range of illustrative terminal values for Anadarko; (iv) Goldman’s basis for applying

terminal year multiples of enterprise value to LTM EBITDAX ranging from 5.0x to 6.5x to

estimated EBITDAX of Anadarko for 2025 and perpetuity growth rates ranging from negative

0.6% to positive 2.3%; (v) the net debt of Anadarko; (vi) the midpoint valuation of the non-

controlling interests in Western Midstream Partners, L.P.; (vii) the estimated distributions to

Western Midstream Partners, L.P.’s unitholders for the period from April 1, 2019 to December 31,

2025; (viii) the range of illustrative terminal values for Western Midstream Partners, L.P.; (ix)

Goldman’s basis for applying LTM dividend yields ranging from 7.0% to 9.0% to the estimated

distributions to Western Midstream Partners, L.P.’s unitholders in 2025; and (x) the fully diluted

shares of Anadarko common stock outstanding.

       51.     With respect to Goldman’s Illustrative Present Value of Future Stock Price

Analysis, the Proxy Statement fails to disclose: (i) Goldman’s basis for applying illustrative one-

year forward price to CFPS multiples of 3.5x to 5.5x to estimates of the CFPS of Anadarko for

2020, 2021, 2022, 2023, 2024, and 2025; and (ii) the individual inputs and assumptions underlying

the discount rate of 10.8%.

       52.     With respect to Goldman’s Illustrative Present Value of Future Stock Price –

Occidental Pro Forma, the Proxy Statement fails to disclose: (i) Goldman’s basis for applying




                                                10
 Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 11 of 15 PageID #: 11



illustrative one-year forward price to CFPS multiples of 3.5x to 5.5x to estimates of the CFPS of

Occidental on a pro forma basis for each of 2020, 2021, and 2022; (ii) the individual inputs and

assumptions underlying the discount rate of 9.0%; and (iii) the estimated dividends to be paid per

share of Occidental common stock on a pro forma basis.

       53.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       54.     Third, the Proxy Statement omits material information regarding Evercore’s

engagement as well as the engagement of the Company’s additional financial advisor, Jefferies

LLC (“Jefferies”).

       55.     The Proxy Statement fails to disclose the timing and nature of the past services

Evercore provided to Anadarko and its affiliates.

       56.     The Proxy Statement also fails to disclose the terms of Jefferies’ engagement.

Among other things, the Proxy Statement fails to disclose the amount of compensation Jefferies

will receive in connection with its engagement, as well as the amount of Jefferies’ compensation

that is contingent upon consummation of the Proposed Transaction. Further, the Proxy Statement

fails to disclose whether Jefferies has performed past services for any parties to the Merger

Agreement or their affiliates, as well as the timing and nature of such services and the amount of

compensation received by Jefferies for such services.

       57.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.




                                                11
 Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 12 of 15 PageID #: 12



       58.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendations of the Anadarko Board of

Directors and Its Reasons for the Transaction; (iii) Opinions of Anadarko’s Financial Advisors;

and (iv) Certain Unaudited Prospective Information.

       59.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and Anadarko

       60.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       61.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Anadarko is liable as the issuer

of these statements.

       62.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       63.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       64.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate



                                                 12
 Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 13 of 15 PageID #: 13



disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       65.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       66.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       67.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       68.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       69.     The Individual Defendants acted as controlling persons of Anadarko within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of Anadarko and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Proxy Statement, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

plaintiff contends are false and misleading.

       70.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.




                                                 13
 Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 14 of 15 PageID #: 14



        71.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

        72.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        73.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.     Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;




                                                  14
 Case 1:19-cv-01368-UNA Document 1 Filed 07/23/19 Page 15 of 15 PageID #: 15



       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: July 23, 2019                                RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 OF COUNSEL:                                        300 Delaware Avenue, Suite 1220
                                                    Wilmington, DE 19801
 RM LAW, P.C.                                       Telephone: (302) 295-5310
 Richard A. Maniskas                                Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                    Email: sdr@rl-legal.com
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   15
